BLUE, Acting Chief Judge.
In this belated appeal, Beverly Jean Hammer appeals her conviction for vehicular homicide in violation of section 782.071, Florida Statutes (1995), and raises three issues on appeal. We agree with her argument that the evidence was insufficient to support the conviction, and we reverse on that ground. We do not address the other issues on appeal, which are rendered moot by our decision today.
We have carefully reviewed the record in this case and reach the inescapable conclusion that the only evidence supporting the jury’s verdict came from prior inconsistent statements, which were introduced as impeachment evidence. Such evidence, standing alone, is not sufficient to support a conviction of guilt beyond a reasonable doubt. See, e.g., Beckford v. State, 748 So.2d 284 (Fla. 2d DCA 1998); Andreu v. State, 696 So.2d 1220 (Fla. 2d DCA 1997). Accordingly, we reverse.
*522Reversed and remanded with directions to discharge Ms. Hammer.
NORTHCUTT and SALCINES, JJ., Concur.